Citation Nr: 0840515	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-36 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right back and posterior chest 
with retained foreign bodies, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right hip with retained foreign 
bodies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in March 2008.  A transcript of his 
hearing has been associated with the record.

In May 2008 the appeal was remanded for additional 
evidentiary development.

The issue of entitlement to an increased rating for residuals 
of a shell fragment wound of the right back and posterior 
chest with retained foreign bodies is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a shell fragment wound to the right hip with 
retained foreign bodies are no more than moderately 
disabling.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
shrapnel fragment wounds to the right hip with retained 
foreign bodies have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also observes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in February 2005 explained the evidence 
necessary to support the veteran's claim.  He was asked to 
identify evidence showing that his service-connected shell 
fragment wound residuals had increased in severity.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional pertinent evidence.  

In June 2005 the RO described the status of the veteran's 
claim.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

A May 2008 letter discussed the status of the veteran's 
appeal.  It told the veteran that records had been requested 
and that he would be scheduled for an examination.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The March 2006 and May 2008 letters advised the 
veteran that, in evaluating claims for increase, VA looks at 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact on employment.  
The letter did not advise the veteran whether the Diagnostic 
Codes pertinent to the disability contain criteria necessary 
for entitlement to a higher rating that would not be 
satisfied by the veteran's demonstration that there was a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the veteran's 
employment and daily life.  However, the Board's review of 
the record demonstrates that the veteran had knowledge of 
what was necessary to substantiate his claim.  In this 
regard, the Board notes that in an October 2008 
communication, the veteran's representative specifically set 
forth the diagnostic criteria for evaluating the disability 
at issue.  In essence, the veteran's representative has 
demonstrated that he was aware of the evidence necessary to 
substantiate the veteran's claim for increase.  The Board 
therefore finds that the fundamental fairness of the 
adjudication process is not compromised in this case.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  The veteran was 
afforded a hearing before the undersigned.  The veteran and 
his representative have not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran's service medical records disclose that he 
sustained shrapnel fragment wounds from a rocket attack on 
May 8, 1968.  He was treated an evacuation hospital, where 
his wounds were debrided and closed.  On May 19, 1968, 
examination revealed a small wound of the right hip and 
buttock.  Nerve and circulation were intact in all 
extremities.  Examination in June 1968 revealed multiple 
fragment wounds around the area of the right thigh.  

On VA examination in August 1968, the examiner reviewed the 
veteran's history, to include shrapnel fragment wounds to the 
right flank and hip.  Specifically, he noted three wounds to 
the right hip region.  The veteran stated that his hip 
bothered him when he walked.  Examination revealed three 
scars.  There was full range of motion of the right hip joint 
with no limitation of flexion, abduction, adduction, or 
rotation.  The examiner concluded that the residual 
disability was mild.

The instant claim for increase was received in February 2005.  

VA outpatient treatment records reflect the veteran's report 
of right hip pain.  

On VA examination in April 2005, the veteran reported 
difficulty with pain around the lateral aspect of his right 
hip.  He endorsed frequent episodes of weakness in the right 
hip and stated that it seemed to give way after prolonged 
standing.  Examination revealed an antalgic gait on the 
right.  Range of motion testing revealed flexion to 120 
degrees, full extension, internal rotation to 40 degrees, and 
external rotation to 30 degrees.  X-rays identified retained 
shrapnel around the posterior lateral aspect of the veteran's 
right hip and thigh.  The impression was moderately 
symptomatic weakness of the right hip adductor musculature 
and trochanteric bursitis.  

The veteran was seen for an assessment of chronic back and 
hip pain in July 2007.  Physical therapy was prescribed.

At his March 2008 hearing, the veteran testified that he had 
arthritis and bursitis in his right hip because of the 
residual fragments.  He stated that he used a cane because of 
his back and hip injuries.  He indicated that he worked for 
the U.S. Postal Service and that he had missed about 10 days 
from work due to his disabilities.  

An additional VA examination was carried out in June 2008.  
The veteran's history was reviewed.  He reported that he had 
a sensation of both hips giving way when he walked.  The 
examiner noted that the veteran used a cane for balance and 
support.  He also noted that the veteran remained employed 
with the U.S. Postal Service.  On physical examination there 
was no obvious muscle or soft tissue loss.  The veteran had 
significant pain with flexion and abduction of the right hip 
against resistance.  Neurovascular examination was intact.  
There was no evidence of bursitis.  Active and passive range 
of motion was full, with flexion from zero to 115 degrees, 
extension from zero to 20 degrees, abduction from zero to 40 
degrees, adduction from zero to 20 degrees, internal rotation 
from zero to 20 degrees, and external rotation from zero to 
65 degrees.  The examiner noted that the veteran had 
significant pain against resistance, as well as some 
increased fatigue, with repetitive resisted abduction.  
Otherwise, there was no pain, fatigue, or incoordination with 
repetitive motion.  X-rays revealed no fracture.  The joint 
space was well preserved.  There was a small chronic avulsion 
injury of the lesser trochanter.  Metallic shrapnel was seen 
projecting over the proximal thigh and the right hemipelvis.  
The examiner noted the veteran's report that he had missed 
about 10 days of work per year secondary to his abdominal 
wounds and hip pain.  The examiner classified the disability 
of the veteran hip and thigh as mild to moderate.  

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2008).  Muscle Group 
(MG) damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2008).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2008).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993). Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

Upon review of the evidence pertaining to this disability, 
the Board concludes that the currently assigned 10 percent 
evaluation is appropriate, as the disability is no more than 
moderate.  Specifically, the service medical records show the 
veteran's injuries were from shrapnel, not a small high 
velocity missile or large low velocity missile.  While the 
evidence shows he underwent debridement of his wounds, he 
incurred no prolonged infection of these particular wounds.  
Nor was there any sloughing of soft parts or intermuscular 
scarring.  In fact, while the veteran was hospitalized for 
wounds received in the May 1968 rocket attack, it appears 
that the main focus of treatment was an abdominal wound, the 
residuals of which are currently service connected.  

Further, the current evidence reflects that the veteran 
retains nearly full range of motion of the right hip.  The 
June 2008 VA examination report discloses pain and some 
increased fatigue with repetitive resisted abduction, but 
otherwise no pain, fatigue, or incoordination with repetitive 
motion.  The examiner concluded that the disability of the 
veteran's hip and thigh was mild to moderate.  There is no 
neurological impairment due to this injury.  No obvious 
muscle or tissue loss has been documented.  Objectively, 
there is no evidence indicating the track of the shrapnel was 
through one or more muscle groups.  Palpation does not show 
loss of deep fascia, muscle substance, or normal firm 
resistance.  

In light of the above discussion, the Board must conclude 
that the residuals of the veteran's shrapnel fragment wound 
to the right hip are moderate in nature, and not moderately 
severe.  The evidence preponderates against a claim that an 
increased evaluation is warranted, and the claim must be 
denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected right hip disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right hip with 
retained foreign bodies is denied.


REMAND

In the May 2008 remand, the Board ordered that current 
examinations be conducted to determine the extent of 
disability caused by the veteran's residuals of shrapnel 
fragment wounds of the right hip, as well as the right back 
and posterior chest.  The Board specifically indicated that 
examiner should include a description of the muscle group 
involved.  While an examination of the veteran's back was 
conducted, the examiner neither identified the muscle group 
or groups involved, nor did he characterize the severity of 
any disability.  As such, the Board is unable to determine 
the appropriate diagnostic code under which to evaluate this 
disability and the correct evaluation to assign.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).   As such, 
the claims file should be returned to the June 2008 examiner 
for an addendum regarding the questions discussed above.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the individual who conducted the June 
2008 VA examination with a request for 
clarification regarding the veteran's 
residuals of shrapnel fragment wounds to 
the right back and posterior chest.  With 
respect to these injury residuals, the 
examiner should indicate which muscle 
group or groups are affected, and 
identify all pertinent symptomatology.  
He should also provide an opinion 
regarding whether these injury residuals 
are moderate, moderately severe, or 
severe.

The rationale for any opinion expressed 
should be clearly set forth in the 
examiner's report.  

2.  Should the examiner conclude that he 
cannot address the above questions absent 
further examination of the veteran, such 
examination should be scheduled.  The 
veteran should be given adequate notice 
of such examination.

3.  The AOJ should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Upon completion of the above action, 
the AOJ should readjudicate the issue on 
appeal based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the AOJ should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the requisite opportunity 
to respond.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


